PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/208,130
Filing Date: 3 Dec 2018
Appellant(s): Parekh et al.



__________________
Hardik Jagdishbhai Parekh, et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/04/2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Arguments
A. Regarding the rejections for claims 1-22 under 35 U.S.C. 103 as being unpatentable over Patron (U.S. 2015/0202770), in view of Napier (WO 2020/079394 A1).
(1) Appellant argues (page 5 of 12 of the Appeal Brief) that “Claims 1, 11, and 15 are Allowable Under 35 U.S.C. 103 Over The Cited Art of Record Because Patron Fails To Teach Or Suggest Using A Machine Learning Model To Indicate An Adjustment Of One Or More Visual Sensors.” 
The Appellant further argues that the “moving of sensors” in Patron is not indicative of actually using a machine learning model to indicate or infer an adjustment for the visual sensors of the autonomous vehicle, and that it is simply executing a command to rotate and shift the sensors to achieve an alternate view, as opposed to processing input so as to output information to how a visual sensor is to be adjusted. The Examiner has fully considered the Appellant’s arguments; however, they are not persuasive.
a processor to use one or more machine learning models to indicate an adjustment of one or more visual sensors to optimize visual sensing…” is disclosed by prior art of references Patron, in view of Napier. Patron’s disclosure describes an autonomous vehicle outfitted with an optical sensor system that captures image data of its environmental surroundings. A sensor fusion algorithm is also described that obtains the collected data from the optical sensors, but also from the multiple sensors of various types that are included with the vehicle, i.e. temperature, GPS, etc., for analyzing the ever-changing environment in order to navigate. The fusion sensor algorithm uses multiple sources of sensor data to provide assessments and evaluations of individual objects that are in view of the autonomous vehicle, a particular situation, and impacts of the particular situation. In Patron, the machine learning algorithm is a run on data to find similar patterns (traffic patterns, light patterns, etc.) and rules which are stored. The data gathered plus the current and constantly changing environment is then used to make predictions of the best view possible in order to navigate. For instance, a car is driving on the side of the road and is moving closer to the autonomous vehicle. The computer system of the autonomous vehicle continuously updates the state of the car and of the state of the surrounding environment. Patron [0140] “the computer system may be dynamically determining predicted behaviors and their corresponding confidence levels for car in the environment of the autonomous neighborhood vehicle. Due at least in part to the changing environment, a new predicted behavior could be determined for car. In such a situation, the autonomous neighborhood vehicle may make way for the car by slowing down. Thus, the predicted behaviors and corresponding confidence levels could change 

(2) Appellant argues (page 7 of Appeal Brief) that dependent claims 2-10, 12-14, and 16-22 each depend from one of claims 1, 11, or 15 and are allowable by virtue of their dependency to corresponding independent claim.
Regarding dependent claim 21, the Appellant further argues that claim 21 is allowable over the cited prior art of record because Patron fails to teach or suggest using a machine learning model to output how to adjust the visual sensors. The Examiner has fully considered the Appellant’s arguments; however, they are not persuasive. The claim is cited as, “The system of claim 1, wherein the output of the one or more machine learning models indicates how to adjust the one or more visual sensors.” As explained above, claim 1 is disclosed in the combination of Patron and Napier. Patron indicates how to move the optical sensors (rotate or shift) based on data received of the current and changing environment of the autonomous vehicle, Napier 
Regarding dependent claim 22, the Appellant further argues that claim 22 is allowable over the cited prior art of record because Patron fails to teach or suggest using a machine learning model to infer an adjustment. The Examiner has fully considered the Appellant’s arguments; however, they are not persuasive. The claim is cited as, “The method of claim 15, wherein the one or more machine learning models are used to infer the adjustment.” As explained above, Patron discloses data to find similar patterns and rules which are stored. The data gathered plus the current and constantly changing environment is then used as input to predict how the sensors should be adjusted so as to find the best possible view for the vehicle to navigate. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        
Conferees:
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),